FILED
                             NOT FOR PUBLICATION                            OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE DE JESUS FLORES-VENEGAS,                    No. 11-71650

               Petitioner,                       Agency No. A092-612-326

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Jose De Jesus Flores-Venegas, a native and citizen of Mexico, petitions for

review of an order of the Board of Immigration Appeals (“BIA”) dismissing his

motion to reopen based on a claim of ineffective assistance of counsel. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of a motion to reopen. Avagyan v. Holder, 646 F.3d 672, 674

(9th Cir. 2011). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying Flores-Venegas’s motion to

reopen as untimely, where he filed his motion more than five months after issuance

of the final order of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i), and failed to

demonstrate that ineffective assistance of counsel delayed the filing of his motion

to reopen, see Avagyan, 646 F.3d at 678 (“[A] petitioner is entitled to equitable

tolling of the deadline during periods when a petitioner is prevented from filing

because of a deception, fraud, or error” (citation and internal quotation marks

omitted)). Consequently, Flores-Venegas’s related contention that the BIA abused

its discretion by not providing a reasoned explanation for its decision fails. See

Pablo v. INS, 72 F.3d 110, 113-14 (9th Cir. 1995) (concluding that the BIA did not

abuse its discretion because it articulated its reasoning and showed proper

consideration of the relevant evidence).

      We lack jurisdiction to consider Flores-Venegas’s contentions that his

unawareness of the BIA’s dismissal of his earlier appeal prevented him from

timely filing his motion and that he warrants sua sponte reopening, because Flores-

Venegas failed to exhaust these claims before the BIA. See Tijani v. Holder,

628 F.3d 1071, 1080 (9th Cir. 2010).


                                           2                                     11-71650
      Finally, because the foregoing determinations are dispositive of the present

petition for review, we decline to consider Flores-Venegas’s contention regarding

due diligence. See Mendez-Alcaraz v. Gonzales, 464 F.3d 842, 844 (9th Cir. 2006)

(declining to reach nondispositive challenges to a BIA order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   11-71650